ORDER GRANTING REINSTATEMENT
On October 23, 1995, this Court suspended the petitioner, John L. Kelly, Jr. from the practice of law in this state for 18 months without automatic reinstatement. The petitioner seeks reinstatement to the bar of this state, and the Indiana Supreme Court Disciplinary Commission recommends the petitioner’s reinstatement.
This Court, being duly advised, now finds that the recommendation of the Disciplinary Commission should be followed and that, accordingly, the petitioner should be reinstated to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the petition for reinstatement of petitioner John L. Kelly, Jr., is hereby granted. Accordingly, the petitioner is reinstated as a member of the bar of this state.
All Justices concur.